DETAILED ACTION
This action is pursuant to the claims filed on September 20, 2018. Claims 21-40 are pending. Claims 1-20 are cancelled. A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 does not claim dependency to independent claim 33. Correct dependency to claim 33 is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 37 recites in part, “translation of the tapered glide assembly in a proximal direction generates an increased frictional force between the deformable gasket and the angled glide surface”. It appears that application should have claimed that movement of the tapered glide assembly in the proximal direction decreases the frictional force between the deformable gasket and the angled glide surface which is consistent with the specification and as claimed in claim 39. Accordingly, claims 38-40 are rejected by virtue of its dependency on claim 37.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-34 and 37-40 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al. (hereinafter ‘Edwards’, U.S. Pat. No. 5,435,805).
In regard to independent claims 21, 33 & 37 and claims 22-24, 26-30, and 38-40, Edwards discloses a control handle (assembly in Fig. 4), comprising: 
a housing assembly (housing connector 34 in Fig. 4) having a proximal portion (proximal portion adjacent to element 42) and a distal portion (mounting surface 80) and defining a central axis (bore of the distal portion of the connector 34), wherein the proximal portion defines a central bore concentric with the central axis (a bore of the 
a resistance adjusting assembly (flange 42 in Fig. 4) coupled to a distal end of the housing assembly (note that all portions of the components are connected/coupled), wherein the resistance adjusting assembly defines a bearing surface (distal end of the outer surface 56) disposed at a distal end of the resistance adjusting assembly, the radial step and the bearing surface defining a gland (space between the shoulder adjacent to the o-ring 40 and the distal end of the flange 42), thus meeting claims 29-30;
a deformable gasket disposed adjacent to the radial step and disposed in the gland (o-ring 40 in Fig. 4); and
a tapered glide assembly (control housing 38 in Fig. 4) disposed within the central bore, wherein the tapered glide assembly includes an angled glide surface (surface of the housing 38 is tapered at two longitudinal positions) and wherein the angled glide surface is in contact with the deformable gasket (distal end of the housing 38 passes through the bore of the housing 30 and contacts the o-ring 40 and the inner surface 48 of the housing 30, further meeting claims 22-23). Note that the insertion of the tapered distal end of the housing 30 into the bore of the housing 30 meets the limitations as set forth in claims 24, 26, 27, and 38-40. The catheter (106 in Figs. 6-7) is attached to a distal end of the control handle (30), wherein the angled glide surface is matched to the catheter (col. 9, ln. 14-27), thus meeting claim 28.
In regard to claims 31-32, Edwards further discloses that the resistance adjusting assembly is configured to move proximally and distally to adjust the size of the gland (distal and proximal movement of the flange 42 decreases and increases the distance and the volume between the o-ring 
In regards to claims 25, Edwards further discloses a catheter shaft (element 104 in Figs. 6-7) coupled to the distal end of the housing assembly (see Fig. 7), wherein translation of the tapered glide assembly in the distal direction causes a distal end of the catheter to deflect (Fig. 6-7 shows a deflected or bent element 104; note that applicant fails to recite additional elements such as pullwires to provide for the deflection of the catheter, therefore, general deflection of the element 104 as it advances from the distal end of the housing 30 meets the claim limitation), and wherein the increased frictional force counteracts a restorative force of the catheter, the restorative force being generated in response to the deflection of the catheter (the advancement and bending of the element 104 inherently overcomes the restorative force of the element 104).  
In regards to claims 34, Edwards further discloses a port on a proximal end of a proximal portion of the housing assembly (proximal opening of the housing 30 which receives the flange 42 as shown in Fig. 4), the port being concentric with the central axis and extending proximal to the shoulder of the central bore (the port is concentric to the bore of the housing 30 and is adjacent to the shoulder as shown in Fig. 4), the resistance adjusting assembly being disposed in the port (distal portion of the flange 42 is disposed within the opening or port of the housing 30 as shown in Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards, and further in view of Houser et al. (hereinafter ‘Houser’, U.S. Pat. No. 6,063,098).
In regards to claims 35 and 36, Edwards discloses the invention substantially as claimed in claim 21 or 31 and discussed above. However, Edwards fails to disclose that the port includes a threaded portion that engages with the resistance adjusting assembly and the bearing surface of the resistance adjusting assembly is defined by a bushing, the bushing being operatively coupled with the threaded member. 
Houser teaches a surgical instrument (system 10 in Fig. 2) comprising a housing (housing 130 in Fig. 2) which is threadly engaged with a flange (flange 108 in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interference fit engagement of the resistance adjusting assembly and the port of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/3/2021